DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered. 
Response to Amendment
The amendment filed on 07/08/2022 has been entered.
Response to Arguments
Applicant's arguments filed 07/08/2022 concerning the amendments have been fully considered and those amendments overcome the objection and rejection set forth in the office action having notification date of 04/08/2022.  
Election/Restrictions
The election requirement set forth in the office action having notification date of 09/22/2021 is maintained.  The narrowed elected claims drawn to the elected species are not subject to rejoinder with the non-elected claims drawn to the non-elected species for the same reasons given in the election requirement, thus, in view of MPEP 821.02 After Election Without Traverse [R-07.2015] the following Examiner’s Amendment canceling the non-elected species is set forth.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-39 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.  Note in non-elected claims 19-39 “session instance configured to” is considered to be not a means for performing a function, but, rather an instance configured to perform a function.


Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 19-39 directed to a species non-elected without traverse.  Accordingly, claims 19-39 have been cancelled.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest in the context of each of independent claims 1, 7, and 13 with regard to presenting a virtual avatar:
“wherein: 
the session comprises data associated with the first user and further comprises data associated with the second user, 
presenting the virtual avatar to the first user comprises presenting the virtual avatar via avatar data of the session, and
the wearable device is configured to communicate with a session manager associated with the session”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613